DETAILED CORRESPONDANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 11-14, 16, and 18-20 are pending and examined on the merits in the present office action. 
This action is made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 11-14, 16, and 18-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Albertsen et al (US PGPub 20130180009; published 11 July 2013) in view of Hernandez-Garcia et al (Plant Cell Rep. 2009. 28:837-849) and GenBank Accession No XM_006588234 (published 25 November 2015) and Lowe et al (US PGPub 20040168217; published 26 August 2004). 
The claims are broadly drawn to a vector comprising a promoter operably linked to a polylinker or heterologous coding sequence, wherein the promoter comprises a sequence sharing 
SEQ ID NO: 2 is the DD45 promoter from Glycine max. 
Albertsen et al teach an expression cassette or vector comprising the egg-cell-preferred promoter of SEQ ID NO: 34 operably linked to a heterologous polynucleotide of interest (claims 1-4); a plant cell or plant comprising said expression cassette, wherein the plant cell is from maize or soy (Glycine max) (claims 5-15, 17, 18); wherein the cassette is stably incorporated into the genome (claim 16); a method for expressing a heterologous sequence of interest in a plant comprising introducing into a plant said expression cassette (claim 33).
SEQ ID NO: 34 comprises the DD45 promoter from Zea mays. 
To obtain the DD45 promoter from maize, the reference teaches cloning the gene from the B73 cultivar using standard PCR methods and targeting the region upstream of the translational start site. The promoter was then subcloned into a vector to drive expression of ZS-Green1.  These expression cassettes further comprise terminators, introns, 3’UTR, and 5’UTRs operably linked to the promoter and/or sequence of interest (see Example 1). Additionally, Albertsen teaches that the expression cassette may comprise additional 5’-UTR, 3’-UTR and intron regulatory elements that act to enhance transcription, translation, and/or mRNA stability [0061]. 

Albertsen et al further teach the DD45 promoter from Arabidopsis thaliana. The reference transforms maize plants with a cassette comprising AtDD45::DS-Red, and Figure 5 shows that this DD45 promoter too drives egg cell preferred expression. 
The reference teaches that the initial transformants were crossed with a second plant to produce seed, and the T1 seeds were grown into plants that were genotypes for the presence of the cassette [0116]. Examples 2-4 further confirm the egg-cell preferred expression for both ZmDD45 and AtDD45. 
The reference further teaches that “Cell-type-specific promoters may be useful in constructs and methods designed to ablate certain cell types. Cell ablation to manipulate fertilization and/or seed development could include, for example, use of one or more of the cell type-specific promoters. Individual promoters would be particularly useful for cell ablation to prevent pollen tube attraction for fertilization (synergid ablation, DD31 or DD2); prevent sexual embryo formation (egg cell ablation, DD45, ZM-DD45, AT-RKD1, AT-RKD2) , antipodal ablation (AT-DD1 or other antipodal promoters), and/or prevent endosperm formation (central cell ablation, ZM-FEM2, DD65)” [0128].
Thus, the reference suggests using DD45 promoters as a cell-type specific promoter specifically for producing plants that have ablated embryo formation. Preferential cell ablation could be used to produce female sterile plants for applications in apomixis or the production of self-reproducing plants [0005]. This use is further claimed (see for example, claims 29-30). 

Albertsen et al do not teach the Glycine max DD45 promoter of instant SEQ ID NO: 2. 
Hernandez-Garcia et al teach that with access to genome sequences increasing, plant promoters are receiving increased attention as one of the primary regulators of plant expression. The reference teaches that promoters are routinely isolated and that native promoters “offer a multitude of different regulatory options and possess a wide collection of undiscovered cis-regulators elements which can be isolated and studied to enhance our understanding of gene expression (Introduction). The reference teaches that while many promoters have been identified, only few have been cloned from soybean (Glycine spp). As a result, the aim of the study was to study the temporal and spatial expression pattern of the Gm promoter (pg. 838, right col. 2nd paragraph). 
GenBank Accession No XM_006588234 teaches the sequence of the Glycine max DD45 gene (see alignment below against SEQ ID NO: 4, the coding sequence for GmDD45):
PREDICTED: Glycine max egg cell-secreted protein 1.3 (LOC102667984), mRNA
Sequence ID: XM_006588234.2Length: 592Number of Matches: 1
Related Information
Gene-associated gene details
Genome Data Viewer-aligned genomic context
Range 1: 10 to 408GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score
Expect
Identities
Gaps
Strand
737 bits(399)
0.0
399/399(100%)
0/399(0%)
Plus/Plus

Query  3    GCTTCCACTCACAACCTCTATATCTTTGTTTCTCTTGTGACTATAACTGCATTGGTCTCA  62
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  10   GCTTCCACTCACAACCTCTATATCTTTGTTTCTCTTGTGACTATAACTGCATTGGTCTCA  69

Query  63   TCAATGGTTGAGTCCAGATCACTCCCTAACGCTTCTTCGAGCCTCACGGTTCGGTTGAAG  122
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  70   TCAATGGTTGAGTCCAGATCACTCCCTAACGCTTCTTCGAGCCTCACGGTTCGGTTGAAG  129

Query  123  CTCGAGGGCGAACCCTCCAACTGTTGGGACTCACTATGGCAACTCCAAGCATGCAGTGGT  182
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  130  CTCGAGGGCGAACCCTCCAACTGTTGGGACTCACTATGGCAACTCCAAGCATGCAGTGGT  189

Query  183  GAAATTGTAACGTTTTTTGTCAATGGTGAGACTTACCTTGGACATGGTTGCTGCCAAGCA  242

Sbjct  190  GAAATTGTAACGTTTTTTGTCAATGGTGAGACTTACCTTGGACATGGTTGCTGCCAAGCA  249

Query  243  ATTAGGGTTATTGGACACGATTGTTGGCCCAACATTGTTGCGTCTCTAGGATTCACCAAT  302
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  250  ATTAGGGTTATTGGACACGATTGTTGGCCCAACATTGTTGCGTCTCTAGGATTCACCAAT  309

Query  303  GAAGAGACTGATGTGTTGGAGGGTTATTGTGATCAAGCTGTTGATTCTCCTTCACCACCA  362
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  310  GAAGAGACTGATGTGTTGGAGGGTTATTGTGATCAAGCTGTTGATTCTCCTTCACCACCA  369

Query  363  TCTATAGTAGTTGACTCAAAAGATGACATTGTTCCATAA  401
            |||||||||||||||||||||||||||||||||||||||
Sbjct  370  TCTATAGTAGTTGACTCAAAAGATGACATTGTTCCATAA  408
 
GenBank Accession No XM_006588234 further teaches that this gene was also known as: “Glycine max egg cell-secreted protein 1.3-like” (title) having been isolated from cultivar Williams 82; chromosome 9 (see Accession Listing). 
Therefore, one would have understood this gene to be expressed preferentially in the egg-cell – the expression of which is directed by the promoter. Therefore, one would reasonably expect the promoter to drive egg-cell specific/preferred expression.  
Lowe et al teach a method for inducing apomixis comprising transforming a plant cell with one or more sequences encoding an LEC1 polypeptide and growing the plant cell to produce a somatic embryo, wherein the LEC1 polynucleotide is operably linked to a promoter (claims 19, 20, 22); and a method for inducing somatic embryogenesis comprising transforming the plant cell with at least one LEC1 polynucleotide and growing the plant cell to produce a somatic embryo, wherein the polynucleotide is operably linked to a promoter, wherein the plant is soybean (claims 6-8, 11). 
“In many cases of apomixis maternal tissues such as the nucellus or inner integument "bud off" producing somatic embryos. These embryos then develop normally into seed. Since meiosis and fertilization are circumvented, the plants developing from such seed are genetically identical to the maternal plant… Producing a seed identical to the parent has many advantages. For example high yielding hybrids could be used in seed production to multiply identical copies of high yielding hybrid seed. This would greatly reduce seed cost as well as increase the number 
Therefore, upon reading Lowe et al, it would have been obvious to induce apomixis in soybean, and one would have been motivated to do so to (i) induce somatic embryogenesis, (ii) produce seed identical to the parent, (iii) contain transgene, and (iv) reduce costs of hybrid production and gene evaluation.  
Given that the prior art teaches that the DD45 promoter drives expression preferentially in the egg-cell (ovule) in transgenic plants whether monocot or dicot origin and further suggests using any DD45 promoter “to prevent sexual embryo formation” in plants, such as through somatic embryogenesis, it would have been obvious to isolate homologs of either AtDD45 or ZmDD45 to obtain additional egg-cell preferred promoters using methods routine and conventional in the art, as taught by Albertsen. One would have targeted soybean for the isolation because it is a widely available commercial crop whose promoters have not been fully studied, yet whose gene for this promoter was known and was known to be expressed in the egg-cell. Additionally, one would have been motivated to utilize a soybean isolated promoter in a soybean transformation expression cassette. Given that the expression pattern of the DD45 promoter is conserved across both monocots and dicots and that the expression of the native gene was known to be directed to the egg-cell (similar to the Arabidopsis and maize homologs), one Glycine max DD45 promoter to drive expression in the same egg-cell (ovule) preferred manner, as instantly claimed. 
The prior art teaches that promoter isolation and cloning into a transformation vector is standard practice in the art and further provides the methods for doing so. Thus, given these extensive teachings and suggestions, one would have had a high expectation of success of obtaining the Glycine max DD45 promoter set forth in SEQ ID NO: 2, or a sequence sharing at least 97% identity thereto, and would have expected the promoter to function to drive expression preferentially in the egg-cell. 
Following isolation, it would have been obvious to generate an expression vector comprising the promoter operably linked to a sequence of interest and to transform plants, in particular soybean, with the vector using the methods of Albertsen et al. It would have been obvious in view of this reference’s suggestions to use DD45 to prevent sexual embryo formation to use any DD45 (as suggested), and thus, to substitute one DD45 promoter (GmDD45) for another (ZmDD45 or AtDD45). In particular, one would have done so when transforming soybean specifically. Furthermore, the prior art teaches that apomixis in plants is a desirable trait and further teaches inducing apomixis in soybean. That combined with the suggestion to utilize a DD45 promoter would have motivated one to generate such an expression vector and transform plants, particularly soybean, with it. 
Thus, in view of the teachings, suggestions, and motivations of the prior art, one would have been motivated to obtain the DD45 promoter of instant SEQ ID NO: 2 and operably link it to a sequence of interest that induces apomixis (such as LEC1) and transform soybean with the construct to achieve the desired results provided by the prior art. Vector design, cloning and 
Accordingly, the claimed invention is prima facie obvious in view of the teachings, suggestions, and motivations of the prior art. 

Applicant’s Arguments
The Applicant urges that the Office Action “merely relies upon annotation to teach or suggest that the pending subject matter is obvious” and “does not explain how the cited references have taught or suggested any structural features in common”. The Applicant urges that the DD45 promoters are structurally divergent and share low levels of homology and that the protein is not labelled “DD45”. The Applicant urges that one of skill would have recognized that annotations in public databases may be incorrect and may not be reliable (pgs. 5-6).
This argument has been fully considered but is not persuasive. First, the Office Action does not “merely” rely “upon annotation to teach or suggest that the pending subject matter is obvious”. As taught by Albertsen et al, it was known in the art that DD45 promoters drive egg-cell preferred expression and that this function is conserved across different plant species – as the same expression is exhibited by both monocot and dicot DD45 promoters. As taught by Albertsen et al, it was routine in the art and would have required only routine experimentation to isolate a homologous DD45 promoter from a plant species of interest. One would have selected soybean as it is a high value crop whose genome had been sequenced but not fully characterized. One would have expected the soybean DD45 promoter to drive egg-cell preferred expression because that is the conserved function of the DD45 promoter. Additionally, the coding sequence 
While it is recognized that a given annotation in a database may be incorrect, the Examiner is not solely relying upon annotations – Albersten teaches the conserved function of the DD45 promoters, and it was well within the skill of one in the art to isolate a homologous sequence from a species of interest using primers and probes directed to that sequence, particularly for those whose downstream coding sequence was known. In fact, the prior not only teaches the isolation methods, it also provides a reasonable expectation of success in (i) obtaining the sequence of interest and (ii) that the promoter will function as an egg-cell preferred promoter. Additionally, the native coding sequence was taught as being “egg-cell secreted”, and therefore, the promoter would have been expected to function in the egg-cell. Therefore, while for some sequences, a given annotation is incorrect, in this case, this does not appear to be the case. The Applicant has provided no evidence that it would have been outside of the ordinary skill to isolate the soybean DD45 promoter homology nor that the promoter provides any surprising or unexpected results. Rather, the promoter functions as expected – in an egg-cell preferred manner.
With respect to the Applicant’s argument of a lack of structural similarity, it is well accepted that homolog is often found in the protein sequence not the promoter. The prior art was teaches and was clearly capable of recognizing two “divergent” promoters as being part of the same DD45 family – see Albertsen’s teachings regarding Arabidopsis and maize. One would have expected two promoters from different species to be different. The prior art recognizes that the DD45 promoter is egg-cell preferred and further teaches using a DD45 promoter to prevent sexual embryo formation (Albertsen) such as by overexpressing LEC1 as taught by Lowe et al. 
Therefore, the questions of patentability are whether it would have been obvious to target the soybean DD45 promoter and what would have one expected? This is a similar fact pattern to Ex parte Stewart (Appeal 2017-002951), which concerned the isolation of a new promoter where homologs from other species were known and the function was conserved. In Stewart, the claims were similarly directed to a DNA construct comprising promoter that consists of SEQ ID NO: 1 or a fragment of positions 1-607 or 1-1991 operably linked to a heterologous sequence of interest (claim 1). The obviousness rejection showed that the prior art taught how to isolate the promoter from a species of interest, isolated the promoter from maize and sugarcane, and characterized the promoters as having conserved function. The prior art further provided motivation to target the particular species from which SEQ ID NO: 1 was isolated. The promoters did not show high structural homology. 
The Board found (pgs. 9-10):
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSRInt’l Co. v. Teleflexlnc., 550U.S. 398,416(2007). “[T]heanalysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. “In determining whether the subj ect matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103.” KSR, 550 U.S. at 419. Further,
an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the “improvement” is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical— . . . there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references. Dystar Textilfarben Gmbh & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356,1368 (Fed. Cir. 2006).
The Examiner determined that, while none of the cited references expressly discloses the nucleotide sequence SEQ ID NO:l or its sub-parts, as claimed, the prior art combination of Albert, Christensen, and McLaughlin would have made obvious using a promoter of such a sequence or portion thereof, i.e., PvUbil, to control the expression of another nucleotide sequence of interest. See Answer 2—6. 
Additionally, the Board agreed that one would have been motivated to isolate the promoter from the species that is intended to be transformed and that one would have reasonably expected success in doing so (pg. 13).  
This decision is similar to the instant fact pattern where Applicant claims a new promoter from a species of interest but where the prior art teaches several homologs, the conserved function, and that the methods for isolation were routine in the art. As discussed in the Office Action there were multiple reasons to target soybean for the isolation of the DD45 promoter – (i) the genome was sequenced but not fully characterized and (ii) for transforming soybean to have the desired trait controlled in a predictable manner. The prior art teaches the conserved function and sequences and traits to be controlled by the DD45 promoter. Therefore, when transforming soybean to have the trait, such as apomixis, it would have been obvious to use the soybean DD45 promoter. One would have been motivated to do so to (i) induce somatic embryogenesis, (ii) produce seed identical to the parent, (iii) contain transgene, and (iv) reduce costs of hybrid production and gene evaluation.  One would have reasonably expected the soybean DD45 promoter to drive expression in an egg-cell preferred manner as this is the conserved function of the promoter across various, highly divergent species. 
Accordingly, the rejection is maintained. 

Prior Art to be made of Record
The following prior art is made of record but not relied upon in any rejection:
Resentini (2013; excerpt attached; full document obtainable from https://air.unimi.it/handle/2434/228141#.YBqyq_2pXAw): Resentini characterizes a sub-group of 5 protein from Arabidopsis that form the Egg-Cell 1 family (EC1.1, EC1.2, EC1.3, EC1.4, and .

Conclusion
Claims 1-9, 11-14, 16, and 18-20 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY KATE BURAN whose telephone number is (571)270-5284.  The examiner can normally be reached on Monday-Friday 7:30am - 3:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ashley K Buran/Primary Examiner, Art Unit 1662